                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            COLUMBUS DIVISION

ANDREW GEORGE,                             *

      Plaintiff,                           *

vs.                                        *
                                                      CASE NO. 4:17-CV-193 (CDL)
KIA AUTOSPORT OF COLUMBUS,                 *
INC.,
                                           *
      Defendant.
                                           *

                                      O R D E R

      Plaintiff, who is proceeding pro se, filed a second motion

for   extension    of    time    to    hire     an    attorney   and   respond   to

Defendant’s summary judgment motion.                  That motion (ECF No. 35)

is denied.    After the Court permitted Plaintiff’s attorney to

withdraw from representation due to a conflict, Plaintiff asked

for an extension of time to complete discovery and hire a new

attorney.    The Court         granted the extension and ordered that

discovery must be complete by October 19, 2018 and dispositive

motions are due by November 23, 2018.                  Text Only Order (July 3,

2018), ECF No. 21.            The Court further stated: “No additional

extensions will be granted. Plaintiff should therefore promptly

secure   counsel    or   be     prepared       to    represent   himself   in   this

action.”    Id.    Defendant filed a summary judgment motion before

the close of discovery, and the Court gave Plaintiff until after
the close of discovery to file his response.       His response is

due on November 19, 2018.

    Plaintiff filed another motion for an extension of time to

hire an attorney and respond to Defendant’s summary judgment

motion.   Though Plaintiff has not been able to find an attorney

in the 120 or so days since the Court granted his last motion

for an extension, he asserts that he will be able to find an

attorney and respond to the summary judgment motion if he is

given an additional 180 days.   The Court meant what it said in

July when it stated that no further extensions would be granted

and that Plaintiff should promptly secure counsel or be prepared

to represent himself in this action.     Plaintiff’s present motion

for an extension (ECF No. 35) is denied.

    IT IS SO ORDERED, this 30th day of October, 2018.

                                    S/Clay D. Land
                                    CLAY D. LAND
                                    CHIEF U.S. DISTRICT COURT JUDGE
                                    MIDDLE DISTRICT OF GEORGIA




                                2
